UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-4888



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEBORAH L. PRINCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
92-327-S)


Submitted:   June 23, 1998                 Decided:   July 30, 1998


Before WIDENER, ERVIN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beth M. Farber, Acting Federal Public Defender, Baltimore,
Maryland, for Appellant.     Lynne A. Battaglia, United States
Attorney, Susan M. Ringler, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Deborah L. Prince appeals from the district court’s judgment

sentencing her to a two-year term of imprisonment for violating the

terms of her supervised release. Prince’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that Prince’s appeal does not present any meritorious

issues. Prince was informed of her right to file a pro se supple-

mental brief and has not done so. Because we find no reversible

error, we affirm.

     The sole issue is whether the court abused its discretion in

imposing the maximum sentence of two years’ imprisonment under 18

U.S.C. § 3583(e) (1994). Under the applicable guidelines, Prince

was eligible for a sentence of between four and ten months’ impris-

onment. See U.S. Sentencing Guidelines Manual § 7B1.4(a) (1996).

Chapter 7 of the Guidelines, however, only contains policy state-

ments, which are non-binding, advisory guides to courts in deter-

mining the proper sentence. See United States v. Davis, 53 F.3d

638, 642 (4th Cir. 1995). We find the court properly considered

these policy statements before imposing sentence. We also find that

the court was under no obligation to provide notice to Prince that

it was considering imposing a sentence above that which was sug-

gested in the Guidelines policy statements. Thus, the court did not

abuse its discretion.




                                2
     Pursuant   to   the   requirements   of   Anders,   this   court   has

reviewed the record for potential error and has found none. There-

fore, we affirm Prince’s conviction and sentence. This court re-

quires that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move this court for leave to withdraw from representation. Coun-

sel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                   3